Citation Nr: 1745506	
Decision Date: 10/12/17    Archive Date: 10/19/17

DOCKET NO.  17-12 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service in the U.S. Army from April 1974 to April 1977.    

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

In December 2014, the Board, in pertinent part, denied service connection for bilateral hearing loss.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In a July 2016 Memorandum Decision, the Court vacated the portion of the Board's decision denying service connection for bilateral hearing loss and remanded the matter to the Board, on the basis that the Board erred by relying on an inadequate VA medical opinion that did not adequately explain why or how the hearing loss configuration was not consistent with in-service noise exposure.

In April 2017, the Board remanded the issue of service connection for bilateral hearing loss for additional evidentiary development as discussed below, and subsequent readjudication of the appeal.  The case now returns to the Board.  

In July 2017, the Board remanded the issue of whether new and material evidence has been received to reopen service connection for low back strain.  Because that appeal is still undergoing development, it is not addressed herein.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

In April 2017, the Board, in pertinent part, directed the Agency of Original Jurisdiction (AOJ) to obtain additional information regarding private treatment received for bilateral hearing loss not already of record, updated VA treatment records, a VA examination with a medical opinion addressing the likely etiology of hearing loss, and readjudication of the appeal.  A review of the record reveals that updated VA treatment records were obtained in April 2017; however, no attempt has been made to obtain additional information regarding any private treatment received for bilateral hearing loss or to provide a VA examination with a medical opinion addressing the likely etiology of bilateral hearing loss.  Also, there was no subsequent readjudication of the appeal.  Where the RO does not comply with a remand by the Board, the Board errs as a matter of law when it fails to ensure compliance.  In consideration of the foregoing, the Board must again remand this matter.  See Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following actions:

1.  Ask the Veteran to complete and return VA Forms 
21-4142, Authorization and Consent to Release Information, for medical treatment records pertaining to any private medical treatment for the bilateral hearing loss disability since service.  

After obtaining a completed VA Form 21-4142, obtain the medical records.  The Veteran should also be advised that he may alternatively submit the private treatment records to VA. 

Any documents received by VA should be associated with the record.  Any negative responses should be properly documented in the record, and the procedures outlined in 38 C.F.R. § 3.159(e) should be followed.

2.  Schedule an appropriate VA examination for the claimed throat and nasal passages disability.  All relevant documents should be made available to and reviewed by the examiner.  The examiner should confirm that the record was reviewed. 

Based on review of the appropriate records, the examiner should provide the following opinion:

Is it as likely as not (i.e., to at least a 50-50 degree of probability) that bilateral hearing loss had its onset during service or is otherwise causally or etiologically related to service, to include whether any acoustic trauma was sustained therein due to loud noise exposure?

For the purposes of providing the medical opinion, the examiner should assume that the Veteran was routinely exposed to loud noise while serving as a helicopter mechanic during service.  

The examiner should also discuss whether the bilateral hearing loss disability is consistent with in-service noise exposure and, if not, explain how and why the configuration of bilateral hearing loss is not consistent with in-service noise exposure.

A rationale should be provided for all opinions given, and the factors upon which each medical opinion is based should be set forth in the report.

3.  Thereafter, readjudicate the remanded issue of service connection for bilateral hearing loss.  If any benefits sought on appeal remain denied, provide the Veteran and the representative with a supplemental statement of the case.  Thereafter, return the case to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This appeal must be afforded expeditious treatment.  The law requires that all claims that 

are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




